                           UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF PENNSYLVANIA


Yarisa Lewis,                              )      Case No.: 2:20-cv-3159
                                           )
             Plaintiff,                    )
       vs.                                 )
                                           )
Account Resolution Services, LLC; Experian )      NOTICE OF SETTLEMENT AS TO
Information Solutions, Inc.,               )      EXPERIAN INFORMAITON
                                           )      SOLUTIONS, INC. ONLY
              Defendants.                  )
                                           )
                                           )


       PLEASE TAKE NOTICE that all matters herein have been compromised and settled as

between Plaintiff Yarisa Lewis (“Plaintiff”) and Defendant Experian Information Solutions, Inc.

(“Defendant”). Plaintiff anticipates filing a notice of voluntary dismissal of this action against

Defendant with prejudice pursuant to FED. R. CIV. P. 41(a) within 60 days.


Dated this 23rd day of November, 2020.

                                             Respectfully Submitted,



                                                    /s/ Nicholas Linker
                                                    Nicholas Linker, Esq.
                                                    Zemel Law LLC
                                                    660 Broadway
                                                    Paterson, New Jersey 07514
                                                    T: 862-227-3106
                                                    NL@zemellawllc.com
                                                    Attorney for Plaintiff
                                 CERTIFICATE OF SERVICE

        I hereby certify that on this 23rd day of November, 2020 a true and correct copy of the

foregoing document was sent to all counsel of record in the present action by e-Service via the

courts ecf filing system.


                                                                      _/s/ Nicholas Linker
                                                                      Nicholas Linker
